       Case 1:17-cv-00916-RA-BCM Document 165 Filed 03/27/20 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF NEW YORK


 In re Global Brokerage, Inc. f/k/a FXCM, Inc. Master File No. 1:17-cv-00916-RA-BCM
 Securities Litigation
                                               CLASS ACTION

                                                     STIPULATION AND [PROPOSED]
                                                     ORDER EXTENDING THE BRIEFING
                                                     SCHEDULE FOR PLAINTIFFS’
 This Document Relates To: All Actions               MOTION TO ADD NAMED PLAINTIFF


        This Stipulation is entered into between Lead Plaintiffs 683 Capital Partners, LP and

Shipco Transport Inc., Named Plaintiffs Sergey Regukh and Brian Armstrong, and Movant E-

Global Trade and Finance Group, Inc. (collectively, “Plaintiffs”) and Defendants Global

Brokerage, Inc. f/k/a FXCM, Inc., Dror Niv, and William Ahdout (collectively, “Defendants”).

        WHEREAS, Plaintiffs filed their Motion to Add Named Plaintiff on March 16, 2020;

        WHEREAS, Defendants’ deadline to file their opposition to Plaintiffs’ Motion to Add

Named Plaintiff is March 30, 2020 and Plaintiffs’ deadline to file their reply in support of the

Motion to Add Named Plaintiff is April 6, 2020;

        WHEREAS, given the challenges resulting from the current COVID-19 pandemic,

Defendants require additional time to file their opposition, if any, to the Motion to Add Named

Plaintiff;

        WHEREAS, no previous requests for extensions related to Plaintiffs’ Motion to Add

Named Plaintiff have been made by the parties;

        IT IS HEREBY STIPULATED AND AGREED by the undersigned that Defendants’

deadline to file their opposition to the Motion to Add Named Plaintiff is extended to April 13,




                                                 1
      Case 1:17-cv-00916-RA-BCM Document 165 Filed 03/27/20 Page 2 of 2



2020 and Plaintiffs’ deadline to file their reply in support of the Motion to Add Named Plaintiff is

extended to April 27, 2020.

 THE ROSEN LAW FIRM, P.A.                                    KING & SPALDING LLP

 /s/ Joshua Baker                                            /s/ Israel Dahan
 Phillip Kim                                                 Paul R. Bessette
 Laurence M. Rosen                                           Israel Dahan
 Joshua Baker                                                1185 Avenue of the Americas
 275 Madison Avenue, 40th Floor                              New York, New York 10036-2601
 New York, New York 10016                                    Tel: (212) 556.2100
 Telephone: (212) 686-1060                                   Fax: (212) 556.2200
 Fax: (212) 202-3827
 Email: pkim@rosenlegal.com                                  Rebecca Matsumura, pro hac vice
 Email: lrosen@rosenlegal.com                                500 W. 2nd Street Suite 1800
 Email: jbaker@rosenlegal.com                                Austin, Texas 78701
                                                             Tel: (512) 457.2000
 Lead Counsel for Lead Plaintiffs                            Fax: (512) 457.2100

 WOLF HALDENSTEIN ADLER                                      Attorneys for Defendants
 FREEMAN & HERZ LLP
 Matthew M. Guiney, Esq. (MG 5858)
 270 Madison Avenue
 New York, NY 10016
 Tel: (212) 545-4600
 Email: guiney@whafh.com

 Additional Counsel



SO ORDERED, on this ___ day of _____________________, 2020




Barbara Moses
United States Magistrate Judge




                                                 2
